Hope v Bartlett, Pontiff, Stewart & Rhodes, P.C. (2022 NY Slip Op 05489)





Hope v Bartlett, Pontiff, Stewart & Rhodes, P.C.


2022 NY Slip Op 05489


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (378/22) CA 21-01333.

[*1]VALERIE HOPE, PLAINTIFF-APPELLANT, 
vBARTLETT, PONTIFF, STEWART & RHODES, P.C., AND JOHN D. WRIGHT, ESQ., AS PRINCIPAL OF BARTLETT, PONTIFF, STEWART & RHODES, P.C., AS COUNSEL OF BARTLETT, PONTIFF, STEWART & RHODES, P.C., AND INDIVIDUALLY, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.